Citation Nr: 1215964	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-09 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO, inter alia, granted service connection for bilateral pes planus and assigned an initial, 0 percent (noncompensable) rating, effective May 31, 2007.  In September 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.  In May 2009, the RO awarded an initial 10 percent rating for bilateral pes planus, effective May 31, 2007.  A supplemental statement of the case (SSOC) reflecting this increase was issued in May 2009.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral pes planus, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher initial rating, as higher ratings for bilateral pes planus are available, and a Veteran is presumed to seek the maximum available benefit, claims for higher rating remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required

As final preliminary matters, the Board notes that the record raises the issue of entitlement to service connection for neuropathy, to include as secondary to bilateral pes planus.  It does not appear that this claim has yet been addressed by the RO.  Additonally, in December 2009, the Board received a statement from the Veteran concerning entitlement to a higher rating for depressive disorder.  However, it does not appear that this statement has yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The most recent VA examination pertaining to the Veteran's bilateral pes planus was conducted in April 2009.  The Board's review of the claims file shows that collectively, various statements from the Veteran and his representative indicate that such condition has worsened since that time.  Consistent with that claim is the fact that the Veteran stated in his March 2009 VA Form 9 that the bilateral pes planus warrants a 30 percent rating, but he subsequently contended, in a December 2009 statement, that he believes he is entitled to at least a 50 percent rating for the disability.

Under these circumstances, the Board finds that, in view of allegations that the Veteran's disability has become more severe since the April 2009 VA examination, more contemporaneous medical findings are needed to evaluate the Veteran's service-connected bilateral pes planus.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous"). 

Hence, the RO should arrange for the Veteran to undergo VA podiatry or orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim for a higher initial rating for a bilateral pes planus disability (as an original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC ) in Columbia, South Carolina, dated through April 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Columbia VAMC since April 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim for an increased initial rating should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate.  In adjudicating the claim, the RO should consider any newly submitted or obtained evidence since the last SSOC.
 
Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Columbia VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since April 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA podiatry or orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should specifically note all manifestations of the serve-connected bilateral pes planus, as well as describe the frequency and severity of each manifestation.  The examiner is asked to address whether bilateral pes planus results in weightbearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, pronounced marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances. 

The physician should also indicate whether, at any point since May 31, 2007, the Veteran's bilateral pes planus has increased in severity, and, if so, the approximate date(s) of any such change(s). 

The examiner should also provide a current assessment of the overall severity of the service-connected bilateral pes planus-as moderate, moderately severe, severe, or resulting in loss of use of the foot, and/or an assessment of the severity of the disability at stage identified above).

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran does not report for the scheduled examination, a copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility should be obtained and associated with the claims file.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/o r development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

The RO's adjudication of the claim for higher rating should include consideration of whether staged rating of the Veteran's disability, pursuant to Fenderson (cited above) is appropriate. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



